Title: To Thomas Jefferson from Justus Erich Bollmann, 11 December 1802
From: Bollmann, Justus Erich
To: Jefferson, Thomas


          
            Dear Sir,
            Philada December 11th 1802
          
          I flatter myself from the known Kindness and Liberality of Your Character that You will excuse my taking the liberty of addressing You, though I am scarcely known to You, for the Purpose of saying a few Words in behalf of Mr. Jams Yard my particular Friend. You are no Doubt informed that He is a Man of distinguished Talents and of a very cultivated Mind; that He has been extensively engaged in Business; that He has been unfortunate and that He was obliged about a Twelve Months ago to stop Payment, principally on Account of the bad Result of Shipments to the Spanish Main.—His Character has rather gained than be impaired by his Misfortunes since they became an Opportunity of evincing that He had Principles and also Strength enough to remain true to them though pressed by Difficulties. In the Month of May last He went to Spain for the Purpose of endeavouring to recover some of his confiscated Property in lima and He is still engaged in that Pursuit.
          It has occurred to some of his Friends that He would be eminently qualified, as well from his Talents generally as His Acquaintance with the Spanish language, to be appointed One of the Commissioners to defend the Claims of American Citizens on the Spanish Government and a Petition for that Purpose is now circulating in the City which has already been signed by a considerable Proportion of its most respectable Inhabitants.
          As the Petition itself can not well be sent off from hence before Tuesday next I have ventured to give You this previous Intelligence of it for fear that its Purpose might be defeated by an earlier Appointment.
          
          Knowing that You will yield to the Wishes of the Petitioners if You should deem the Appointment an expedient and proper One I have only to add that I am
          with great Respect Dear Sir Your obt. hble. St.
          
            J. Erich Bollmann
          
        